1
2
3
4
5
6                              UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8                                                ***
9     VICTORIANO G. LOPEZ,                                 Case No. 3:17-cv-00732-RCJ-WGC
10                                          Plaintiff,                    ORDER
11           v.
12    NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
13
                                        Defendants.
14
15
     I.     DISCUSSION
16
            On October 1, 2018, the Court issued a screening order dismissing some claims
17
     with prejudice, dismissing other claims with leave to amend, and permitting some claims
18
     to proceed. (ECF No. 3 at 9). The Court granted Plaintiff 30 days from the date of that
19
     order to file an amended complaint curing the deficiencies of his complaint. (Id.) The
20
     Court specifically stated that if Plaintiff chose not to file an amended complaint, the action
21
     would proceed on Count I, alleging deliberate indifference to serious medical needs
22
     against Adamson and Aranas, only. (Id. at 10). Plaintiff has not filed an amended
23
     complaint. Pursuant to the screening order, this action shall proceed on Count I, alleging
24
     deliberate indifference to serious medical needs against Adamson and Aranas, only.
25
     II.    CONCLUSION
26
            For the foregoing reasons, IT IS ORDERED that, pursuant to the Court’s screening
27
     order (ECF No. 3), this action shall proceed on Count I, alleging deliberate indifference to
28
     serious medical needs against Adamson and Aranas, only.
1              IT IS FURTHER ORDERED that given the nature of the claim(s) that the Court has
2    permitted to proceed, this action is STAYED for ninety (90) days to allow Plaintiff and
3    Defendant(s) an opportunity to settle their dispute before the $350.00 filing fee is paid, an
4    answer is filed, or the discovery process begins. During this ninety-day stay period, no
5    other pleadings or papers shall be filed in this case, and the parties shall not engage in
6    any discovery. The Court will refer this case to the Court’s Inmate Early Mediation
7    Program, and the Court will enter a subsequent order. Regardless, on or before ninety
8    (90) days from the date this order is entered, the Office of the Attorney General shall file
9    the report form attached to this order regarding the results of the 90-day stay, even if a
10   stipulation for dismissal is entered prior to the end of the 90-day stay. If the parties
11   proceed with this action, the Court will then issue an order setting a date for Defendants
12   to file an answer or other response. Following the filing of an answer, the Court will issue
13   a scheduling order setting discovery and dispositive motion deadlines.
14             IT IS FURTHER ORDERED that “settlement” may or may not include payment of
15   money damages. It also may or may not include an agreement to resolve Plaintiff’s issues
16   differently. A compromise agreement is one in which neither party is completely satisfied
17   with the result, but both have given something up and both have obtained something in
18   return.
19             IT IS FURTHER ORDERED that if the case does not settle, Plaintiff will be required
20   to pay the full $350.00 filing fee. This fee cannot be waived. If Plaintiff is allowed to
21   proceed in forma pauperis, the fee will be paid in installments from his prison trust
22   account. 28 U.S.C. § 1915(b). If Plaintiff is not allowed to proceed in forma pauperis, the
23   $350.00 will be due immediately.
24             IT IS FURTHER ORDERED that if any party seeks to have this case excluded from
25   the inmate mediation program, that party shall file a “motion to exclude case from
26   mediation” on or before twenty-one (21) days from the date of this order. The responding
27   party shall have seven (7) days to file a response. No reply shall be filed. Thereafter, the
28   Court will issue an order, set the matter for hearing, or both.



                                                  -2-
1           IT IS FURTHER ORDERED that the Clerk of the Court shall electronically SERVE
2    a copy of this order, the original screening order (ECF No. 3) and a copy of Plaintiff’s
3    complaint (ECF No. 4) on the Office of the Attorney General of the State of Nevada, by
4    adding the Attorney General of the State of Nevada to the docket sheet. This does not
5    indicate acceptance of service.
6           IT IS FURTHER ORDERED that the Attorney General’s Office shall advise the
7    Court within twenty-one (21) days of the date of the entry of this order whether it will enter
8    a limited notice of appearance on behalf of Defendants for the purpose of settlement. No
9    defenses or objections, including lack of service, shall be waived as a result of the filing
10   of the limited notice of appearance.
11          DATED: November 7, 2018.
12
                                                United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA
9
      VICTORIANO G. LOPEZ,                                 Case No. 3:17-cv-00732-RCJ-WGC
10
                    Plaintiff,                            REPORT OF ATTORNEY GENERAL
11                                                         RE: RESULTS OF 90-DAY STAY
             v.
12
      NEVADA DEPARTMENT OF
13    CORRECTIONS et al.,
14                  Defendants.
15
     NOTE: ONLY THE OFFICE OF THE ATTORNEY GENERAL SHALL FILE THIS FORM.
16   THE INMATE PLAINTIFF SHALL NOT FILE THIS FORM.

17
            On ________________ [the date of the issuance of the screening order], the Court
18
     issued its screening order stating that it had conducted its screening pursuant to 28 U.S.C.
19
     § 1915A, and that certain specified claims in this case would proceed. The Court ordered
20
     the Office of the Attorney General of the State of Nevada to file a report ninety (90) days
21
     after the date of the entry of the Court’s screening order to indicate the status of the case
22
     at the end of the 90-day stay. By filing this form, the Office of the Attorney General hereby
23
     complies.
24
     ///
25
     ///
26
     ///
27
     ///
28



                                                 -4-
1                                              REPORT FORM
     [Identify which of the following two situations (identified in bold type) describes the case,
2    and follow the instructions corresponding to the proper statement.]
3    Situation One: Mediated Case: The case was assigned to mediation by a court-
     appointed mediator during the 90-day stay. [If this statement is accurate, check ONE
4    of the six statements below and fill in any additional information as required, then proceed
     to the signature block.]
5
            ____ A mediation session with a court-appointed mediator was held on
6                _______________ [enter date], and as of this date, the parties have
                 reached a settlement (even if paperwork to memorialize the settlement
7                remains to be completed). (If this box is checked, the parties are on notice
                 that they must SEPARATELY file either a contemporaneous stipulation of
8                dismissal or a motion requesting that the Court continue the stay in the case
                 until a specified date upon which they will file a stipulation of dismissal.)
9
            ____ A mediation session with a court-appointed mediator was held on
10               ________________ [enter date], and as of this date, the parties have not
                 reached a settlement. The Office of the Attorney General therefore informs
11               the Court of its intent to proceed with this action.
12          ____ No mediation session with a court-appointed mediator was held during the
                 90-day stay, but the parties have nevertheless settled the case. (If this box
13               is checked, the parties are on notice that they must SEPARATELY file a
                 contemporaneous stipulation of dismissal or a motion requesting that the
14               Court continue the stay in this case until a specified date upon which they
                 will file a stipulation of dismissal.)
15
            ____ No mediation session with a court-appointed mediator was held during the
16               90-day stay, but one is currently scheduled for ________________ [enter
                 date].
17
            ____ No mediation session with a court-appointed mediator was held during the
18               90-day stay, and as of this date, no date certain has been scheduled for
                 such a session.
19
            ____ None of the above five statements describes the status of this case.
20               Contemporaneously with the filing of this report, the Office of the Attorney
                 General of the State of Nevada is filing a separate document detailing the
21               status of this case.
22                                                 *****
23   Situation Two: Informal Settlement Discussions Case: The case was NOT assigned
     to mediation with a court-appointed mediator during the 90-day stay; rather, the
24   parties were encouraged to engage in informal settlement negotiations. [If this
     statement is accurate, check ONE of the four statements below and fill in any additional
25   information as required, then proceed to the signature block.]
26          ____ The parties engaged in settlement discussions and as of this date, the
                 parties have reached a settlement (even if the paperwork to memorialize
27               the settlement remains to be completed). (If this box is checked, the parties
                 are on notice that they must SEPARATELY file either a contemporaneous
28               stipulation of dismissal or a motion requesting that the Court continue the
                 stay in this case until a specified date upon which they will file a stipulation

                                                 -5-
1                of dismissal.)
2          ____ The parties engaged in settlement discussions and as of this date, the
                parties have not reached a settlement. The Office of the Attorney General
3               therefore informs the Court of its intent to proceed with this action.
4          ____ The parties have not engaged in settlement discussions and as of this date,
                the parties have not reached a settlement. The Office of the Attorney
5               General therefore informs the Court of its intent to proceed with this action.
6
           ____ None of the above three statements fully describes the status of this case.
7               Contemporaneously with the filing of this report, the Office of the Attorney
                General of the State of Nevada is filing a separate document detailing the
8               status of this case.
9          Submitted this _______ day of __________________, ______ by:
10
     Attorney Name: _______________________                _________________________
11                          Print                                  Signature
12
     Address:    ______________________                    Phone:
13
                                                           ___________________________
14               ______________________
                                                           Email:
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -6-
